TATE, Justice
(dissenting).
I recognize that a serious issue exists whether the excessiveness of the sentence may be raised for the first time by a hearing sought following the conviction, sentence, and perfection of the appeal. La.C. Cr.P. art. 916; State v. Williams, 340 So.2d 1382 (La.1976). Cf., La.C.Cr.P. art. 363. Nevertheless, the post-conviction hearing shows that the defendant, a wage earner of stable family with four living children and without previous criminal record, was involved in a fight with a man who frequently got into barroom fights and was of bad community reputation. Although the circumstances may not relieve the defendant of guilt, the life sentence was excessive insofar as it prevented suspension of sentence or parole for forty years. La.Const. Art. 1, Section 20 (1974); State v. Williams, 340 So.2d 1382, 1384 (concurring opinion) (La.1976). I therefore respectfully dissent from affirmance of the sentence, insofar as parole and suspension of sentence are excluded for that length of time.